DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/07/2022 responsive to the Office Action filed 12/07/2021 has been entered. Claims 1, 4-7, 12, 14, 18 and 21 have been amended. Claims 11, 13 and 23 have been canceled. New claims 24-26 have been added. Claims 12, 14, 16 and 17 were previously withdrawn. Claims 1, 2, 4-9, 12, 14, 16-22 and 24-26 are pending in this application.

Response to Arguments

Claim 11 has been canceled, thus the objection of claim 11 has been moot.
Applicant arguments, see Amendments pages 7-9 filed 03/07/2022, with respect to the rejection of the claims 1 and 18 under 103 have been fully considered and are persuasive. Therefore, the rejection of claims 1 and 18 under 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 1 and 18 is 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 18-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Verschueren et al. (US 2014/0222184).

With respect to claim 1, Jones teaches a mandrel (“70”, Pa [0040] and Fig. 4) comprising:
a plurality of separable segments (“an upper component 72”, “a leading edge component 76”, “a lower component 84”, and “the trailing edge component 92”, Pa [0040] and [0041]) arranged to form a main body having a first end, a second end, and an internal cavity (“the mandrel 70 includes a plurality of components arranged to form a shape with an outer mold line generally complementary to an inner mold line of the spar cavity 34.”, Pa [0040]; “a space formed between the upper component 72, the leading edge component 76, the lower component 84, and the trailing edge component 92”, Pa [0042]), each separable segment connected to adjacent segments (“the adjacent sides of the upper component 72, leading edge component 76, lower component 84, and trailing edge component 92 are removably coupled using keyway grooves and/or magnets”, Pa [0041]), wherein the adjacent segments are configured to separate from one another when subjected to a threshold applied force (“sliding the components 72, 76, 84, 92 out individually”, Pa [0052]; one would appreciate that in order to slide the components out, a certain force should be necessarily applied to the components such as a pushing force.), and 
a first plug (“a center component 104”) connected to the first end of the main body (Fig. 4) and configured to support the main body (“The center component 104 is configured to retain the upper, lower, leading edge, and trailing edge components 72, 76, 84, 92 in a desired position.”, Pa [0042]).


In the same field of endeavor, a breakable mandrel, Verschueren teaches that molds (mandrels) comprises or consisting of two or more pieces, more particularly three or more pieces, which are joined via a weakened seam, such that the molds can be broken into two or more fragments in a controlled way (Pa [0011]) when the mold is subjected to a manual pressure (Pa [0077]), and the method for manufacturing a mold comprises providing a 3D model of said mold; meshing said 3D model, so as to divide said model into two or more solid tile pieces with seams between said tile pieces; and manufacturing said mold based on the meshed 3D model by additive manufacturing, thereby providing a mold comprising solid tile pieces interlinked through seams between said tile pieces (Pa [0013]-[0015], [0021] and [0023]). Verschueren further teaches that the object is manufactured by generating the tile pieces interconnected by seams during additive manufacturing, and the seams are formed by delivering the (laser) power lower than the power delivered to the particles or powder at the locations corresponding to the tile pieces (Pa [0092]), which implies that the tile pieces and the seams have an identical composition.
Since Jones teaches that the segments (“the components”) are formed through an additive manufacturing process (Pa [0020]) and the invention is not particularly limited to a mechanism by which the components are connected to maintain a shape 

With respect to claim 2, Jones as applied to claim 1 above teaches the first plug (“a center component 104”), but is silent to a second plug connected to the second end of the main body and configured to support the main body.
However, Jones further teaches that at least one of the first component, second component, and center component is formed from a plurality of connected segments permanently or removably to form a component (Pa [0014] and [0044]).
One would have found it obvious to separate the first plug (“a center component 104”) into multiple segments in order to form the center component 104. Further, one would have found it obvious to select the optimum number of segments and the direction of separation by routine experimentation in order to maintain the function of the component 104.

With respect to claim 25, the combination as applied to claim 1 above teaches that the mandrel is a unitary piece since the segments (“the components”) interlinked through the seams are manufactured during additive manufacturing.

With respect to claims 18 and 19, Jones teaches a mandrel (“70”, Pa [0040] and Fig. 4) for manufacturing a composite tube (“The spar 30 is manufactured by layering multiple plies of one or more pre-preg materials around a mandrel having a length at least equal to the spar 30.”, Pa [0040]) comprising: 
a plurality of segments (“an upper component 72”, “a leading edge component 76”, “a lower component 84”, and “the trailing edge component 92”, Pa [0040] and [0041]),
a linkage device (“keyway grooves”, Pa [0041] and “the component 104”, Pa [0042]) connecting the segments to form a main body having first and second ends, the linkage device includes links (“keyway grooves”), and the segments and the links inherently have an identical composition (“the adjacent sides of the upper component 72, leading edge component 76, lower component 84, and trailing edge component 92 are removably coupled using keyway grooves”, Pa [0041]),
wherein the main body has an outer shape corresponding to an inner shape of a composite tube section to be manufactured (“the mandrel 70 includes a plurality of components arranged to form a shape with an outer mold line generally complementary to an inner mold line of the spar cavity 34.”), and the linkage device is configured to maintain the outer shape of the main body (“The center component 104 is configured to retain the upper, lower, leading edge, and trailing edge components 72, 76, 84, 92 in a desired position.”, Pa [0042]; and “the adjacent sides of the upper component 72, leading edge component 76, lower component 84, and trailing edge component 92 are 

Note that the limitation “during a composite curing process” in line 9 is an intended use since the mandrel of Jones is capable of the claimed operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Further, note that claims including “additive manufactured” and/or “printed” are considered product–by-process claims. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Jones teaches keyway grooves and/or magnets to removably couple the plurality of the segments (“the components 72, 76, 84, 92”) (Pa [0041]), but does not teach links configured to break or be cut, the links and segments having an identical composition.
In the same field of endeavor, a breakable mandrel, Verschueren teaches that molds (mandrels) comprises or consisting of two or more pieces, more particularly three or more pieces, which are joined via a weakened seam, such that the molds can be broken into two or more fragments in a controlled way (Pa [0011]) when the mold is subjected to a manual pressure (Pa [0077]), and the method for manufacturing a mold comprises providing a 3D model of said mold; meshing said 3D model, so as to divide said model into two or more solid tile pieces with seams between said tile pieces; and manufacturing said mold based on the meshed 3D model by additive manufacturing, thereby providing a mold comprising solid tile pieces interlinked through seams between said tile pieces (Pa [0013]-[0015], [0021] and [0023]). Verschueren further teaches that the object is manufactured by generating the tile pieces interconnected by seams during additive manufacturing, and the seams are formed by delivering the (laser) power lower than the power delivered to the particles or powder at the locations corresponding to the tile pieces (Pa [0092]), which implies that the tile pieces and the seams have an identical composition.
Since Jones teaches that the segments (“the components”) are formed through an additive manufacturing process (Pa [0020]) and the invention is not particularly limited to a mechanism by which the components are connected to maintain a shape (Pa [0041]), it would have been obvious to one of ordinary skill in the art before the 

With respect to claim 20, Jones as applied to claim 18 above teaches that the linkage device includes a plug (“a center component 104”) connected to one of the first and second ends of the main body (Fig. 4), and since Verschueren teaches that the seams interlink the mandrel pieces, the modified mandrel would have the seams connecting the segments (“the components 72, 76, 84, 92”) to the plug (“a center component 104”) as well.

With respect to claims 22, the combination as applied to claim 18 above teaches that the mandrel is a single unitary structure since the segments (“the components”) interlinked through the seams are manufactured during additive manufacturing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Verschueren et al. (US 2014/0222184) as applied to claim 1 above, and further in view of Engwall et al. (US 2005/0230552-of record).

With respect to claim 9, Jones as applied to claim 1 above is silent to the main body having a non-linear core axis extending from the first end to the second end.
In the same field of endeavor, mandrel for fabricating stringers, Engwall teaches that the mandrel could have any shapes to conform to any shaped stringers and the mandrel may be bent somewhat to fit within and conform with channels defined by a preformed stringer that may not be linear, such as curved or piecewise linear channels (Pa [0026]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jones’ mandrel with the teachings of Engwall so that the mandrel is bent in order to use the mandrel to form the stringer having a non-linear channel.

Claims 4-8, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Verschueren et al. (US 2014/0222184) as applied to claim 1 above, and further in view of Hirabayashi (US 2019/0118420-of record).

With respect to claim 24, Jones as applied to claim 1 above further teaches that the first plug (“the central component 104”) includes a support member (“104”) inside the internal cavity, the support member having an external surface that is separated from the main body (Even though the central component 104 is in contact with the outer components 72, 76, 84, 92 in Fig. 4, the central component 104 is removable from the main body composed of the components 72, 76, 84, 92, thus it is not bonded or 

Jones is silent to a cap portion outside the internal cavity.
In the same field of endeavor, composite forming jig for forming a composite, Hirabayashi teaches that the composite forming jig 1 includes a core 3 and a rigid reinforcing jig 4 inserted into the core 3 to allow the core 3 to maintain the function of retaining the shape (Pa [0037], [0039]), and the core 3 needs to be pulled out of the hollow region R of either one of the composite structure body O and the dry preform and the reinforcing jig 4 needs to be pulled out of the core 3 to allow the core 3 to be folded inward (Pa [0062]). Hirabayashi further teaches that the core 3 protrudes from either one of the composite structure body O and the dry preform by a sufficiently large length from the side from which the core 3 is pulled out (Pa [0095]), and Fig. 3 shows that the reinforcing jig 4 protrudes from the core 3 as well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jones with the teachings of Hirabayashi and make the first plug (“104”) have a sufficiently large length from the side so as to protrude from the main body in order to pull out the first plug (“104”) from the main body. In this modification, the protruding portion of the first plug would correspond to the claimed cap portion.

With respect to claim 4, Jones as applied to claim 24 above does not specifically teach that the external surface of the first plug (“the central component 104”) 

With respect to claim 5, even if Jones as applied to claim 24 above does not specifically mention a block portion and a shaft portion in the support member, since claim does not specific structural difference from those portions, one of ordinary skill in the art would inherently consider that the middle portion of the support member (“104”) with respect to the longitudinal direction corresponds to the block portion and the portion between the cap portion and the block portion corresponds to the shaft portion.

With respect to claim 6, Jones as applied to claim 24 above further teaches that the cap portion of the first plug (“104”) is connected to the segments of the main body by links (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]), and since Verschueren teaches that the seams interlink the mandrel pieces, the modified mandrel 

With respect to claim 7, Jones as applied to claim 24 above further teaches that the cap portion of the first plug (“104”) is connected to the segments of the main body by magnets (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]) inherently configured to release when the segments are subjected to the threshold applied force, and to reengage for reuse of the mandrel, thus one would have found it obvious to provide magnets as well as the seams in order to release and rearrange the segments.

With respect to claim 8, Jones as applied to claim 7 above further teaches that the cap portion of the first plug (“104”) and the main body has one or more pin-to-hole assembly devices (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]) for inherently realigning the magnets when the mandrel is reassembled.

With respect to claim 21, Jones as applied to claim 24 above teaches that each of the plurality of separable segments is connected to an inner face of the cap portion (“the first component, second component, and center component are removably coupled to one another”, Pa [0011]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Verschueren et al. (US 2014/0222184) as applied to claim 25 above, and further in view of Register (US 2017/0100859-of record).

With respect to claim 26, the combination as applied to claim 25 above does not specifically teach that the mandrel consists of a heat-resistant plastic.
In the same field of endeavor, mandrel for composite part curing, Register teaches that the mandrel 100 includes a tool segment 106 comprising a plurality of components 110 (Pa [0032]), and the mandrel 100 may be formed of any elastomeric material such that the housing may contact the uncured composite layup without damage to the layup and/or without contamination to the layup (Pa [0033]) and the components 110 may further generally include rigid materials that can withstand cure conditions (Pa [0034]). Register further teaches that composite parts may be cured within an autoclave that applies heat and pressure to the part during a cure cycle (Pa [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jones with the teachings of Register so that the one would use the elastomer which can withstand cure conditions, e.g., heat and pressure, in order to prevent the composite layup from damage and use the mandrel during curing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742